                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 1 of 22




                                                                                    1 Terence N. Hawley (SBN 179106)
                                                                                      REED SMITH LLP
                                                                                    2 101 Second Street, Suite 1800
                                                                                      San Francisco, CA 94105-3659
                                                                                    3 T: 415-543-8700
                                                                                      F: 415-391-8269
                                                                                    4 thawley@reedsmith.com

                                                                                    5 Barbara Podlucky Berens (Pro Hac Vice)
                                                                                      Carrie L. Zochert (Pro Hac Vice)
                                                                                    6 Erin K. Lisle (Pro Hac Vice)
                                                                                      BERENS & MILLER, P.A.
                                                                                    7 3720 IDS Center
                                                                                      80 South Eighth Street
                                                                                    8 Minneapolis, MN 55402
                                                                                      T: 612-349-6171
                                                                                    9 F: 612-349-6416
                                                                                      bberens@berensmiller.com
                                                                                   10 czochert@berensmiller.com
                                                                                      elisle@berensmiller.com
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                      Attorneys for Defendant
                                                                                   12 VANTAGESCORE SOLUTIONS, LLC
REED SMITH LLP




                                                                                   13                            UNITED STATES DISTRICT COURT
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                   14
                                                                                                                    SAN FRANCISCO DIVISION
                                                                                   15

                                                                                   16 KATHERINE SASS and CODY
                                                                                      HOUNANIAN, on behalf of themselves and   Case No. 3:20-cv-3424-EMC
                                                                                   17 all others similarly situated,
                                                                                                                               DEFENDANT VANTAGESCORE
                                                                                   18                  Plaintiffs,             SOLUTIONS, LLC’S NOTICE OF
                                                                                                                               MOTION & MOTION TO DISMISS
                                                                                   19        v.                                PLAINTIFFS’ COMPLAINT;
                                                                                                                               MEMORANDUM OF POINTS AND
                                                                                   20 GREAT LAKES EDUCATIONAL LOAN             AUTHORITIES
                                                                                      SERVICES, INC., EQUIFAX
                                                                                   21 INFORMATION SERVICES, LLC,               Date: August 27, 2020
                                                                                      TRANS UNION, LLC, EXPERIAN               Time: 1:30 p.m.
                                                                                   22 INFORMATION SOLUTIONS, INC. and
                                                                                                                               Courtroom: Five (5)—17th Floor
                                                                                      VANTAGESCORE SOLUTIONS, LLC,
                                                                                   23                                          Judge: Hon. Edward M. Chen
                                                                                                     Defendants.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                  VantageScore’s Motion to Dismiss
                                                                                                                                                     Case No. 3:20-cv-3424-EMC
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 2 of 22




                                                                                    1 TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:

                                                                                    2         PLEASE TAKE NOTICE THAT on August 27, 2020, at 1:30 p.m., or as soon thereafter as

                                                                                    3 this matter may be heard, in Courtroom 5, 17th Floor, of the above-entitled Court, located at 450

                                                                                    4 Golden Gate Avenue, San Francisco, California, 94102, before the Honorable Edward M. Chen,

                                                                                    5 Defendant VantageScore Solutions, LLC (“VSS”), by and through counsel, will and hereby does

                                                                                    6 move, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, for an order

                                                                                    7 dismissing Plaintiffs’ Complaint as against VSS, for lack of subject matter jurisdiction (standing)

                                                                                    8 and for failure to state a claim upon which relief can be granted. This Motion is based on the

                                                                                    9 grounds discussed in the Memorandum of Points and Authorities in Support of this Motion, the

                                                                                   10 complete files in this action, the arguments of counsel, and other further matters as this Court may
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 consider.

                                                                                   12         WHEREFORE, Defendant VSS respectfully requests that the Court issue an order
REED SMITH LLP




                                                                                   13 GRANTING this Motion to Dismiss with prejudice and awarding VSS such other and further relief

                                                                                   14 as the Court deems just.

                                                                                   15 Dated: July 17, 2020                              REED SMITH LLP
                                                                                   16                                                    /s/ Terence N. Hawley
                                                                                                                                        Terence N. Hawley (SBN 179106)
                                                                                   17                                                   101 Second Street, Suite 1800
                                                                                                                                        San Francisco, CA 94105-3659
                                                                                   18                                                   T: 415-543-8700
                                                                                                                                        F: 415-391-8269
                                                                                   19                                                   thawley@reedsmith.com
                                                                                   20                                                   and
                                                                                   21                                                   BERENS & MILLER, P.A.
                                                                                                                                        Barbara Podlucky Berens (Pro Hac Vice)
                                                                                   22                                                   Carrie L. Zochert (Pro Hac Vice)
                                                                                                                                        Erin K. Lisle (Pro Hac Vice)
                                                                                   23                                                   3720 IDS Center
                                                                                                                                        80 South 8th Street
                                                                                   24                                                   Minneapolis, MN 55402
                                                                                                                                        T: 612-349-6171
                                                                                   25                                                   F: 612-349-6416
                                                                                   26                                                   Attorneys for Defendant
                                                                                                                                        VANTAGESCORE SOLUTIONS, LLC
                                                                                   27

                                                                                   28
                                                                                                                                                          VantageScore’s Motion to Dismiss
                                                                                                                                                               Case No. 3:20-cv-3424-EMC
                                                                                               Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 3 of 22




                                                                                    1
                                                                                                                                           TABLE OF CONTENTS
                                                                                    2                                                                                                                                               Page
                                                                                    3 I.        INTRODUCTION .................................................................................................................... 1
                                                                                    4 II.       ALLEGED BACKGROUND FACTS ..................................................................................... 1

                                                                                    5           A.        The Parties. ................................................................................................................... 1
                                                                                                B.        Plaintiffs’ UCL Allegations. ......................................................................................... 2
                                                                                    6
                                                                                        III.    ANALYSIS OF PLAINTIFFS’ CLAIMS ................................................................................ 3
                                                                                    7
                                                                                                A.        Motion to Dismiss Standard.......................................................................................... 3
                                                                                    8           B.        The Court Should Dismiss Plaintiffs’ Claim as to VSS Because Plaintiffs
                                                                                                          Impermissibly Lump the Defendants Together. ........................................................... 4
                                                                                    9
                                                                                                C.        Plaintiffs Lack Constitutional Standing to Bring a Claim for Equitable Relief. .......... 5
                                                                                   10
                                                                                                D.        Plaintiffs also Lack Standing to Assert a Claim under the UCL. ................................. 6
                 A limited liability partnership formed in the State of Delaware




                                                                                   11           E.        Plaintiffs Fail to State a Claim Against VSS Under the UCL. ..................................... 8
                                                                                   12                     a.         Plaintiffs’ Allegations are Insufficient to State a Claim under the
                                                                                                                     Unfair Practice Prong of the UCL. ................................................................... 8
REED SMITH LLP




                                                                                   13
                                                                                                                     1.         Plaintiffs Fail to Sufficiently Tether VSS’s Actions to a
                                                                                   14                                           Legislatively-Declared Policy of the CARES Act. ............................. 10

                                                                                   15                                2.         Plaintiffs Fail to Sufficiently Allege the Harm to the Public Is
                                                                                                                                Greater than the Utility of VSS’s Development of Credit
                                                                                   16                                           Scoring Models. .................................................................................. 11
                                                                                                          b.         Plaintiffs’ Allegations under the Fraudulent Prong of the UCL Fail to
                                                                                   17
                                                                                                                     State a Claim and Must Be Dismissed. ........................................................... 12
                                                                                   18           F.        Leave to Amend Would be Futile. .............................................................................. 13
                                                                                   19 IV.       CONCLUSION………………………………………………………………………………13

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                                                        VantageScore’s Motion to Dismiss
                                                                                                                                                                                             Case No. 3:20-cv-3424-EMC
                                                                                                                                                         -i-
                                                                                                Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 4 of 22




                                                                                    1                                                        TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                              Page(s)
                                                                                    3 Cases

                                                                                    4 Ashcroft v. Iqbal,

                                                                                    5    556 U.S. 662 (2009) .........................................................................................................................4

                                                                                    6 Backus v. Gen. Mills, Inc.,
                                                                                         122 F. Supp. 3d 909 (N.D. Cal. 2015) ...........................................................................................12
                                                                                    7
                                                                                      Bank of the W. v. Super. Ct.,
                                                                                    8    833 P.2d 545 (Cal. 1992) .................................................................................................................3
                                                                                    9 Bell Atl. Corp. v. Twombly,

                                                                                   10     550 U.S. 544 (2007) ...................................................................................................................3, 13
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Birdsong v. Apple, Inc.,
                                                                                         590 F.3d 955 (9th Cir. 2009) ...................................................................................................6, 7, 8
                                                                                   12
REED SMITH LLP




                                                                                      Boschma v. Home Loan Ctr., Inc.,
                                                                                   13    129 Cal. Rptr. 3d 874 (Cal. Ct. App. 2011) ...................................................................................12
                                                                                   14 Carvalho v. Equifax Info. Servs., LLC,
                                                                                         629 F.3d 876 (9th Cir. 2010) .........................................................................................................13
                                                                                   15

                                                                                   16 Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co.,
                                                                                         973 P.2d 527 (Cal. 1999) ...........................................................................................................8, 10
                                                                                   17
                                                                                      Corazon v. Aurora Loan Servs., LLC,
                                                                                   18    No. 11-00542 SC, 2011 U.S. Dist. LEXIS 52712 (N.D. Cal. May 5, 2011) ...................................5
                                                                                   19 Cordon v. Wachovia Mortgage,
                                                                                         776 F. Supp. 2d 1029 (N.D. Cal. 2011) ...........................................................................................7
                                                                                   20
                                                                                      Davis v. HSBC Bank Nev., N.A.,
                                                                                   21
                                                                                         691 F.3d 1152 (9th Cir. 2012) .........................................................................................................9
                                                                                   22
                                                                                      Fagbohungbe v. Caltrans,
                                                                                   23    No. 13-cv-03801-WHO, 2014 U.S. Dist. LEXIS 22214 (N.D. Cal. Feb. 19, 2014) .......................4

                                                                                   24 Fair Isaac Corp. v. Experian Info. Solutions, Inc.,
                                                                                         650 F.3d 1139 (8th Cir. 2011), (D. Minn. 2010) .............................................................................1
                                                                                   25
                                                                                      Ford v. Hotwire, Inc.,
                                                                                   26
                                                                                         No. 07-CV-1312 H (NLS), 2007 U.S. Dist. LEXIS 98370 (S.D. Cal. Nov. 19,
                                                                                   27    2007) ..............................................................................................................................................12

                                                                                   28
                                                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                                             - ii -
                                                                                                Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 5 of 22




                                                                                    1 Freeman v. ABC Legal Servs., Inc.,
                                                                                         877 F. Supp. 2d 919 (N.D. Cal. 2012) .............................................................................................5
                                                                                    2
                                                                                      Fresno Motors, LLC v. Mercedes Benz USA, LLC,
                                                                                    3    771 F.3d 1119 (9th Cir. 2014) .........................................................................................................3
                                                                                    4
                                                                                      Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
                                                                                    5     528 U.S. 167 (2000) .........................................................................................................................5

                                                                                    6 Gauvin v. Trombatore,
                                                                                         682 F. Supp. 1067 (N.D. Cal. 1988) ................................................................................................5
                                                                                    7
                                                                                      Gen-Probe, Inc. v. Amoco Corp., Inc.,
                                                                                    8    926 F. Supp. 948 (S.D. Cal. 1996) ...........................................................................................4, 5, 9
                                                                                    9
                                                                                      Guillermo v. Caliber Home Loans, Inc.,
                                                                                   10    No. C 14-04212 JSW, 2015 U.S. Dist. LEXIS 36211 (N.D. Cal. Mar. 23, 2015) ..........................7
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Heaton v. Soc. Fin., Inc.,
                                                                                         No. 14-cv-05191-TEH, 2016 U.S. Dist. LEXIS 6690 (N.D. Cal. Jan. 20, 2016)............................7
                                                                                   12
REED SMITH LLP




                                                                                      Hernandez v. Specialized Loan Servicing, LLC,
                                                                                   13    No. CV 14-9404-GW(JEMx), 2015 U.S. Dist. LEXIS 8695 (C.D. Cal. Jan. 22,
                                                                                         2015) ................................................................................................................................................7
                                                                                   14

                                                                                   15 Hodgers-Durgin v. DeLa Vina,
                                                                                         199 F.3d 1037 (9th Cir. 1999) .........................................................................................................8
                                                                                   16
                                                                                      Hodsdon v. Mars, Inc.,
                                                                                   17    891 F.3d 857 (9th Cir. 2018) .................................................................................................8, 9, 10
                                                                                   18 Kearns v. Ford Motor Co.,
                                                                                          567 F.3d 1120 (9th Cir. 2009) .......................................................................................................13
                                                                                   19
                                                                                      Korea Supply Co. v. Lockheed Martin Corp.,
                                                                                   20
                                                                                          63 P.3d 937 (Cal. 2003) ...................................................................................................................3
                                                                                   21
                                                                                      Letizia v. Facebook Inc.,
                                                                                   22     267 F. Supp. 3d 1235 (N.D. Cal. 2017) .....................................................................................9, 12

                                                                                   23 Linares v. CitiMortgage, Inc.,
                                                                                         No. C-14-3435 EMC, 2015 U.S. Dist. LEXIS 58919 (N.D. Cal. May 5, 2015) .............................3
                                                                                   24
                                                                                      Lozano v. AT&T Wireless Servs.,
                                                                                   25
                                                                                         504 F.3d 718 (9th Cir. 2007) ...............................................................................................9, 10, 12
                                                                                   26
                                                                                      McKell v. Washington Mutual, Inc.,
                                                                                   27    49 Cal. Rptr. 3d 227 (Cal. Ct. App. 2006) .....................................................................................12

                                                                                   28
                                                                                                                                                                                             VantageScore’s Motion to Dismiss
                                                                                                                                                                                                  Case No. 3:20-cv-3424-EMC
                                                                                                                                                             - iii -
                                                                                               Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 6 of 22




                                                                                    1 Nationwide Biweekly Admin., Inc. v. Superior Court,
                                                                                          462 P.3d 461 (Cal. Apr. 30, 2020) ...................................................................................................9
                                                                                    2
                                                                                      In re Nexus 6P Prods. Liab. Litig.,
                                                                                    3     293 F. Supp. 3d 888 (N.D. Cal. 2018) .............................................................................................5
                                                                                    4
                                                                                      Ozeran v. Jacobs,
                                                                                    5    798 F. App’x 120 (9th Cir. 2020) ................................................................................................3, 5

                                                                                    6 In re Paxil Litig.,
                                                                                          218 F.R.D. 242 (C.D. Cal. 2003) .....................................................................................................3
                                                                                    7
                                                                                      Rubio v. Capital One Bank,
                                                                                    8     613 F.3d 1195 (9th Cir. 2010) .........................................................................................................6
                                                                                    9
                                                                                      Schmier v. U.S. Court of Appeals,
                                                                                   10    279 F.3d 817 (9th Cir. 2002) ...........................................................................................................6
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Scripps Clinic v. Superior Court,
                                                                                          134 Cal. Rptr. 2d 101 (Cal. Ct. App. 2003) ...................................................................................10
                                                                                   12
REED SMITH LLP




                                                                                      Sebastian Brown Prods., LLC v. Muzooka, Inc.,
                                                                                   13     143 F. Supp. 3d 1026 (N.D. Cal. 2015) ...........................................................................................4
                                                                                   14 Shaeffer v. Califia Farms, LLC,

                                                                                   15    44 Cal. App. 5th 1125, 1134 (Cal Ct. App. 2020) ...........................................................................6

                                                                                   16 Snyder v. Nationstar Mortgage, LLC,
                                                                                         No. 15-cv-03049-JSC, 2015 U.S. Dist. LEXIS 154680 (N.D. Cal. Nov. 13, 2015) .......................3
                                                                                   17
                                                                                      Sprewell v. Golden State Warriors,
                                                                                   18    266 F.3d 979 (9th Cir. 2001) ...........................................................................................................3
                                                                                   19 Summers v. Earth Island Inst.,
                                                                                         555 U.S. 488 (2009) .....................................................................................................................5, 6
                                                                                   20

                                                                                   21 Temple v. Bank of Am., N.A.,
                                                                                         No. 15-cv-01330 NC, 2015 U.S. Dist. LEXIS 77207 (N.D. Cal. June 12, 2015) ...........................9
                                                                                   22
                                                                                      Williams v. Gerber Prods. Co.,
                                                                                   23    552 F.3d 934 (9th Cir. 2008) .........................................................................................................13
                                                                                   24 Zhang v. Superior Court,
                                                                                         304 P.3d 163 (Cal. 2013) .........................................................................................................3, 5, 9
                                                                                   25

                                                                                   26 Statutes

                                                                                   27 Cal. Bus. & Prof. Code § 17200, et seq. ...................................................................................... passim

                                                                                   28
                                                                                                                                                                                      VantageScore’s Motion to Dismiss
                                                                                                                                                                                           Case No. 3:20-cv-3424-EMC
                                                                                                                                                        - iv -
                                                                                               Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 7 of 22




                                                                                    1 Cal. Consumer Reporting Agencies Act, Cal. Civ. Code §§1785.14(b), 1785.25(a) ....................... 2, 3

                                                                                    2 Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, §3513,
                                                                                          134 Stat. 281 (Mar. 27, 2020) ........................................................................................ 1, 2, 4, 7-11
                                                                                    3
                                                                                      Fair Credit Reporting Act, 15 U.S.C. §1681o .................................................................................. 2, 3
                                                                                    4

                                                                                    5 Rules

                                                                                    6 Fed. R. Civ. P. 8 .................................................................................................................................4, 5

                                                                                    7 Fed. R. Civ. P. 9 ...................................................................................................................................13

                                                                                    8 Fed. R. Civ. P. 12 ...............................................................................................................................1, 3

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                                                          VantageScore’s Motion to Dismiss
                                                                                                                                                                                               Case No. 3:20-cv-3424-EMC
                                                                                                                                                            -v-
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 8 of 22




                                                                                    1                         STATEMENT OF THE ISSUES TO BE DECIDED

                                                                                    2          Should Plaintiffs’ Complaint be dismissed under Rules 12(b)(1) and 12(b)(6) of the Federal

                                                                                    3 Rules of Civil Procedure?

                                                                                    4                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                    5          VantageScore Solutions, LLC (“VSS”) submits this memorandum of points and authorities in

                                                                                    6 support of its motion under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure to

                                                                                    7 dismiss Plaintiffs’ Complaint for lack of subject matter jurisdiction (standing) and for failure to state

                                                                                    8 a claim upon which relief can be granted.

                                                                                    9 I.       INTRODUCTION

                                                                                   10          Plaintiffs, two student loan borrowers, assert a single claim against VSS under California’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Unfair Competition Law (“UCL”) based on VSS’s alleged violation of a recently enacted federal

                                                                                   12 statute, the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, §3513, 134
REED SMITH LLP




                                                                                   13 Stat. 281 (Mar. 27, 2020)(“CARES Act”). Plaintiffs do not allege a viable claim against VSS

                                                                                   14 because their pleadings fail to justify any entitlement to equitable relief, the only remedy under the

                                                                                   15 UCL. Plaintiffs also lack standing to assert a claim under Article III or the UCL. For these and

                                                                                   16 other reasons discussed below, the Court should dismiss the claim against VSS.

                                                                                   17 II.      ALLEGED BACKGROUND FACTS

                                                                                   18          A.     The Parties.

                                                                                   19          The named Plaintiffs, Katherine Sass and Cody Hounanian, assert four claims on behalf of

                                                                                   20 two putative classes. They name five defendants, Great Lakes Educational Loan Services, Inc.

                                                                                   21 (“Great Lakes”), a company that services student loans on behalf of the U.S. Government; the three

                                                                                   22 national credit agencies, Equifax Information Services, LLC (“Equifax”), Experian Information

                                                                                   23 Solutions, Inc. (“Experian”), and TransUnion, LLC (“TransUnion”)(collectively the “CRAs”); and

                                                                                   24 VSS, see Compl. ¶¶13-22, a credit score developer and an independent LLC.1

                                                                                   25

                                                                                   26   1
                                                                                        Plaintiffs allege that VSS is a wholly owned subsidiary of the CRAs. Compl. ¶58. The Eighth
                                                                                   27 Circuit ruled to the contrary. Fair Isaac Corp. v. Experian Info. Solutions, Inc., 650 F.3d 1139, 1150
                                                                                      (8th Cir. 2011)(“VantageScore is a limited liability company that is distinct from its three joint
                                                                                   28 shareholders”), affirming 711 F. Supp. 2d 991, 1001 (D. Minn. 2010)(when denying Fair Isaac’s
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                      -1-
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 9 of 22




                                                                                    1          Plaintiffs assert one claim against VSS, under the UCL, which implicates only one of the

                                                                                    2 putative classes (the “California class”). See Compl. ¶¶127-38.2

                                                                                    3          B.     Plaintiffs’ UCL Allegations.

                                                                                    4          Both Plaintiffs have federal student loans held by the U.S. Department of Education

                                                                                    5 (“DOE”). Compl. ¶43. Plaintiffs allege that their recent credit scores do not accurately represent

                                                                                    6 their credit risk because “Defendants…inaccurately report[ed] information about student loan

                                                                                    7 payments that were suspended under the CARES Act.” Compl. ¶2. The DOE, pursuant to the

                                                                                    8 CARES Act, suspended all student loan payments due and interest accrued on the loans it holds

                                                                                    9 through September 30, 2020. See Compl. ¶¶4-6. The CARES Act requires the DOE to “ensure” that

                                                                                   10 any suspended payment be reported as if regularly scheduled payments are being made. Pub. L. No.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 116-136, §3513.

                                                                                   12          Plaintiffs allege that Great Lakes inaccurately reported to the CRAs that: (1) the Named
REED SMITH LLP




                                                                                   13 Plaintiffs’ loans were “deferred” in both the “terms frequency” and the “comments” section of their

                                                                                   14 credit reports; and (2) that the start date for Plaintiffs’ deferred payments is September 1, 2020. Id.

                                                                                   15 ¶¶44-47. Plaintiffs further allege that the VSS algorithm treated the suspension as a negative rather

                                                                                   16 than a score-neutral event. Compl. ¶¶62, 76. Plaintiffs claim their credit scores improperly fell as a

                                                                                   17 result. Compl. ¶¶46-63.

                                                                                   18          Plaintiff Hounanian specifically alleges that his credit score declined because VSS’s 3.0

                                                                                   19 credit-scoring model failed to properly account for the CARES Act provisions addressing student

                                                                                   20 loans. Id. ¶52. Plaintiffs allege that it is unfair under the UCL for the CRAs and VSS “to create,

                                                                                   21 use, market, sell and promote a credit scoring model which inaccurately predicts that consumers are

                                                                                   22 worse credit risks based on nothing other than the fact that they have federal loans as to which the

                                                                                   23 federal government has suspended payment requirements.” Compl. ¶133.

                                                                                   24
                                                                                      post-trial motion for a new trial, rejecting Fair Isaac’s argument that VSS was an alter ego of the
                                                                                   25 CRCs).
                                                                                        2
                                                                                   26   Count IV is also asserted against Equifax, TransUnion, and Experian. Id. ¶¶127-38. Count I
                                                                                      (alleged violation of the California Consumer Reporting Agencies Act or “CCRAA”) is asserted
                                                                                   27 against Great Lakes only. Count II (alleged violation of the Fair Credit Reporting Act “FCRA”) and
                                                                                      Count III (alleged CCRAA violation) are asserted only against Equifax. See Compl. ¶¶110-26.
                                                                                   28
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                      -2-
                                                                                             Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 10 of 22




                                                                                    1          Plaintiffs also claim that the CRAs’ and VSS’s practices under the UCL were “fraudulent

                                                                                    2 because consumers and report recipients were deceived and/or were likely to be deceived by

                                                                                    3 Defendants’ inaccurate representations with respect to Plaintiffs and the California Subclass

                                                                                    4 Members’ creditworthiness.” Compl. ¶135.

                                                                                    5          Hounanian (individually and on behalf of the putative California Subclass) seeks injunctive

                                                                                    6 relief as well as “attorneys’ fees and costs” for the Count IV UCL claim. See Compl. ¶138.

                                                                                    7 Plaintiffs also seek “actual, statutory and punitive damages as provided by the FCRA, CCRAA, and

                                                                                    8 UCL,” see Compl. Prayer for Relief (f), none of which are permissible remedies under the UCL.3

                                                                                    9 III.     ANALYSIS OF PLAINTIFFS’ CLAIMS

                                                                                   10          A.     Motion to Dismiss Standard.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Federal Rule of Civil Procedure 12(b)(6) requires that a complaint “contain either direct or

                                                                                   12 inferential allegations respecting all the material elements necessary to sustain recovery” under a
REED SMITH LLP




                                                                                   13 viable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007). “[A] plaintiff’s

                                                                                   14 obligation to provide the grounds of his entitlement to relief requires more than labels and

                                                                                   15 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555

                                                                                   16 (citation and internal quotation marks omitted). Likewise, the court is not “required to accept as true

                                                                                   17 allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”

                                                                                   18 Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “[T]he tenet that a court must

                                                                                   19 accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”

                                                                                   20
                                                                                        3
                                                                                   21     Compensatory damages are not available under the UCL. In re Paxil Litig., 218 F.R.D. 242, 245
                                                                                        n.2 (C.D. Cal. 2003). The UCL strictly limits private remedies to injunctive relief and restitution.
                                                                                   22   Ozeran v. Jacobs, 798 F. App’x 120, 122 (9th Cir. 2020)(citing Zhang v. Superior Court, 304 P.3d
                                                                                        163, 167-68 (Cal. 2013)). To qualify as restitution, the proceeds sought must be money that was
                                                                                   23   once in plaintiffs’ possession or money in which they have an ownership or vested interest. Korea
                                                                                        Supply Co. v. Lockheed Martin Corp., 63 P.3d 937, 946-47 (Cal. 2003). “[R]estitutionary relief is
                                                                                   24   limited to money or property lost by the plaintiff and acquired by the defendant.” Linares v.
                                                                                        CitiMortgage, Inc., No. C-14-3435 EMC, 2015 U.S. Dist. LEXIS 58919, at *19 (N.D. Cal. May 5,
                                                                                   25   2015)(citing Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1135 (9th Cir.
                                                                                        2014)(emphasis in original)); see Ozeran, 798 Fed. App’x at 122-23 (dismissing claim with
                                                                                   26   prejudice where proceeds plaintiff sought came from defendants’ clients, not plaintiff). Further,
                                                                                        attorneys’ fees and costs of suit are not recoverable under the UCL. Snyder v. Nationstar Mortgage,
                                                                                   27   LLC, No. 15-cv-03049-JSC, 2015 U.S. Dist. LEXIS 154680, at *30 (N.D. Cal. Nov. 13, 2015)(citing
                                                                                        Bank of the W. v. Super. Ct., 833 P.2d 545 (Cal. 1992)).
                                                                                   28
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                      -3-
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 11 of 22




                                                                                    1 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[O]nly a complaint that states a plausible claim for

                                                                                    2 relief survives a motion to dismiss.” Id. at 679. “Determining whether a complaint states a plausible

                                                                                    3 claim for relief [is]…a context-specific task that requires the [district] court to draw on its judicial

                                                                                    4 experience and common sense.” Id. “[W]here the well-pleaded facts do not permit the court to infer

                                                                                    5 more than the mere possibility of misconduct, the complaint has alleged—but it has not ‘shown’—

                                                                                    6 that the pleader is entitled to relief.” Id.

                                                                                    7          B.      The Court Should Dismiss Plaintiffs’ Claim as to VSS Because Plaintiffs
                                                                                                       Impermissibly Lump the Defendants Together.
                                                                                    8

                                                                                    9          “A plaintiff must identify what action each Defendant took that caused Plaintiffs’ harm,

                                                                                   10 without resort to generalized allegations against Defendants as a whole.” Sebastian Brown Prods.,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 LLC v. Muzooka, Inc., 143 F. Supp. 3d 1026, 1037 (N.D. Cal. 2015)(quotation and citation omitted).

                                                                                   12 Thus, a “complaint which ‘lump[s] together . . . multiple defendants in one broad allegation fails to
REED SMITH LLP




                                                                                   13 satisfy [the] notice requirement of Rule 8(a)(2).’” Id. (quoting Gen-Probe, Inc. v. Amoco Corp.,

                                                                                   14 Inc., 926 F. Supp. 948, 961 (S.D. Cal. 1996).

                                                                                   15          Here, each of the Defendants is an independent entity and Plaintiffs, in several paragraphs in

                                                                                   16 their Complaint, allege VSS performs different services than the other Defendants. See Compl.

                                                                                   17 ¶¶13-22 (describing Defendants). Plaintiffs nonetheless improperly merge the Defendants together

                                                                                   18 for purposes of most of their allegations, i.e., pleading conduct by “Defendants” without

                                                                                   19 distinguishing what VSS allegedly did from what other Defendants allegedly did. See, e.g., Compl.

                                                                                   20 ¶81 (alleging “Defendants had a myriad of existing options available to them that would have

                                                                                   21 allowed them to report borrowers’ loans in a fashion that complied with …the CARES Act”); id. ¶82

                                                                                   22 (alleging “Defendants could have easily reported accurately using existing tools and procedures”);

                                                                                   23 id.¶102 (alleging “Defendants failed to anticipate the impact that data would predictably have on

                                                                                   24 consumers’ credit scores, and failed to revise their scoring algorithms in light of the relief provided

                                                                                   25 by the [CARES] Act”); see also id. ¶¶1-2, 7, 9-10, 77, 79-80, 98-99, 105-06, 108-09, 127. This is

                                                                                   26 impermissible. See, e.g., Fagbohungbe v. Caltrans, No. 13-cv-03801-WHO, 2014 U.S. Dist. LEXIS

                                                                                   27 22214, at *9 n.4 (N.D. Cal. Feb. 19, 2014)(stating “general allegation regarding ‘defendants’

                                                                                   28
                                                                                                                                                             VantageScore’s Motion to Dismiss
                                                                                                                                                                  Case No. 3:20-cv-3424-EMC
                                                                                                                                       -4-
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 12 of 22




                                                                                    1 is…insufficient on its face because it does not identify which specific defendants”); Corazon v.

                                                                                    2 Aurora Loan Servs., LLC, No. 11-00542 SC, 2011 U.S. Dist. LEXIS 52712, at *10 (N.D. Cal. May

                                                                                    3 5, 2011)(stating “[u]ndifferentiated pleading against multiple defendants is improper”).

                                                                                    4          Accordingly, Plaintiffs’ allegations against VSS are insufficient and Count IV should be

                                                                                    5 dismissed under Rule 8(a)(2). See, e.g., Gen-Probe, Inc. v. Amoco Corp., Inc., 926 F. Supp. 948,

                                                                                    6 961 (S.D. Cal. 1996)(citing Gauvin v. Trombatore, 682 F. Supp. 1067, 1071 (N.D. Cal. 1988)); see,

                                                                                    7 e.g., In re Nexus 6P Prods. Liab. Litig., 293 F. Supp. 3d 888, 955 n.10 (N.D. Cal. 2018)(chastising

                                                                                    8 plaintiffs for lumping defendants’ alleged conduct together).

                                                                                    9          C.     Plaintiffs Lack Constitutional Standing to Bring a Claim for Equitable Relief.

                                                                                   10          As noted above, see fn. 3, relief under the UCL is limited to the equitable remedies of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 restitution and injunctive relief. Ozeran, 798 F. App’x at 122 (citing Zhang v. Superior Court, 304

                                                                                   12 P.3d 163, 167-68 (Cal. 2013)). Plaintiffs make no claim for restitution and thus only injunctive
REED SMITH LLP




                                                                                   13 relief would be available under the UCL.

                                                                                   14          Under federal law, “[a] plaintiff must demonstrate standing separately for each form of relief

                                                                                   15 sought.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).

                                                                                   16 To plead adequately entitlement to injunctive relief under the UCL in federal court, Plaintiffs must

                                                                                   17 also meet federal constitutional standing requirements. Freeman v. ABC Legal Servs., Inc., 877 F.

                                                                                   18 Supp. 2d 919, 924 (N.D. Cal. 2012). Thus, to seek injunctive relief, Plaintiffs:
                                                                                             [M]ust show that [they are] under threat of suffering ‘injury in fact’ that is concrete
                                                                                   19        and particularized; the threat must be actual and imminent, not conjectural or
                                                                                   20        hypothetical; it must be fairly traceable to the challenged action of the defendant; and
                                                                                             it must be likely that a favorable judicial decision will prevent or redress the injury.
                                                                                   21

                                                                                   22 Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).

                                                                                   23          Here, Plaintiffs merely allege that “Plaintiff Hounanian will seek credit in the future, and

                                                                                   24 because of the ubiquity of Defendants’ reports in credit screening, there is a real and immediate

                                                                                   25 threat Plaintiff Hounanian will suffer the same injury with respect to future credit applications.”

                                                                                   26 Compl. ¶137 (emphasis added). Those allegations fail to establish standing for several reasons.

                                                                                   27          First, the allegations are too speculative and conclusory to satisfy Article III standing. See

                                                                                   28
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                      -5-
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 13 of 22




                                                                                    1 Schmier v. U.S. Court of Appeals, 279 F.3d 817, 821 (9th Cir. 2002)(“hypothetical, speculative or

                                                                                    2 other ‘possible future’ injuries do not count in the standings calculus”). Specifically, Plaintiffs fail

                                                                                    3 to articulate when or from whom Hounanian will seek credit and why his purported intent to get

                                                                                    4 credit sometime in the future poses a “real and immediate threat.” See Compl. ¶137.

                                                                                    5          Plaintiffs also fail to allege sufficiently how VSS is the source of the “real and immediate

                                                                                    6 threat.” Plaintiffs also fail to allege that VSS offers consumers credit or that it creates, offers, or

                                                                                    7 sells the hypothetical credit reports such that VSS should be enjoined. See Compl. ¶137. Plaintiffs’

                                                                                    8 allegations that focus on VSS pertain to its credit-scoring model. See e.g., Compl. ¶¶2, 133. Thus,

                                                                                    9 any threat to Plaintiffs from VSS is neither “actual and imminent” nor “concrete and particularized.”

                                                                                   10 See Summers, 555 U.S. at 493 (setting forth standing requirements).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Second, Plaintiffs’ allegations fail to trace Hounanian’s alleged injury to any specific actions

                                                                                   12 by VSS. See id. (requiring plaintiff to show threat is traceable to challenged action of defendant).
REED SMITH LLP




                                                                                   13 Instead, Plaintiffs trace Hounanian’s alleged future harm to the “ubiquity of Defendants’ reports in

                                                                                   14 credit screening.” See Compl. ¶137. But VSS does not sell or otherwise offer credit reports, nor do

                                                                                   15 Plaintiffs allege that it does. Because Plaintiffs’ allegations fail to trace the threatened harm of an

                                                                                   16 inaccurate credit report to VSS, their UCL claim must be dismissed for lack of standing.

                                                                                   17          D.      Plaintiffs also Lack Standing to Assert a Claim under the UCL.

                                                                                   18          To properly state a cause of action under the UCL, a complaint must also set forth sufficient

                                                                                   19 allegations of a plaintiff’s statutory standing to sue. Shaeffer v. Califia Farms, LLC, 44 Cal. App.

                                                                                   20 5th 1125, 1134 (Cal Ct. App. 2020). To establish standing under the UCL, a plaintiff must allege he

                                                                                   21 or she has suffered economic injury, in the form of lost money or property, as a result of the alleged

                                                                                   22 unfair business practice. Rubio v. Capital One Bank, 613 F.3d 1195, 1203 (9th Cir. 2010)(citing

                                                                                   23 UCL §17204); see Birdsong v. Apple, Inc., 590 F.3d 955, 960-61 (9th Cir. 2009)(stating hypothetical

                                                                                   24 and non-particularized injury is insufficient for UCL standing).

                                                                                   25          Here, Plaintiffs seek to establish standing by alleging economic injury in the form of a

                                                                                   26 diminished credit score, Compl. ¶67, and by claiming that Hounanian incurred out-of-pocket losses

                                                                                   27 as a result of being “forced to abandon his search to purchase a new home” after he had already

                                                                                   28
                                                                                                                                                              VantageScore’s Motion to Dismiss
                                                                                                                                                                   Case No. 3:20-cv-3424-EMC
                                                                                                                                       -6-
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 14 of 22




                                                                                    1 signed a lease to rent his current home. Id. ¶¶68-71.

                                                                                    2          There is a split in authority as to whether a diminished credit score suffices to establish

                                                                                    3 standing under the UCL. See Heaton v. Soc. Fin., Inc., No. 14-cv-05191-TEH, 2016 U.S. Dist.

                                                                                    4 LEXIS 6690, at *19 (N.D. Cal. Jan. 20, 2016)(recognizing a split among courts as to whether a mere

                                                                                    5 drop in credit score is sufficient to establish standing under the UCL). VSS maintains that it is not.

                                                                                    6 See Hernandez v. Specialized Loan Servicing, LLC, No. CV 14-9404-GW(JEMx), 2015 U.S. Dist.

                                                                                    7 LEXIS 8695, at *23-24 (C.D. Cal. Jan. 22, 2015)(“while there is authority to the contrary, this Court

                                                                                    8 does not believe that negative credit reporting, standing alone, can possibly constitute lost ‘money or

                                                                                    9 property’ sufficient to confer UCL standing”).

                                                                                   10          Plaintiffs also fail to make a sufficient showing of economic injury arising from Hounanian’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 purported out-of-pocket losses. Plaintiffs do not specify what those losses are, to whom the money

                                                                                   12 was paid, exactly why it was paid, or the amount paid. Compl. ¶¶68-71. Plaintiffs’ allegations as to
REED SMITH LLP




                                                                                   13 the purported out-of-pocket losses are too conclusory and thus insufficient to confer standing for a

                                                                                   14 UCL claim. See Birdsong, 590 F.3d at 960-61 (stating non-particularized injury is insufficient for

                                                                                   15 UCL standing). As a result, Plaintiffs’ UCL claim should be dismissed.

                                                                                   16          Even if the Court were to find that Plaintiffs’ allegations of a diminished credit score were

                                                                                   17 sufficient or that Hounanian’s out-of-pocket losses were adequately pled, Plaintiffs fail to establish a

                                                                                   18 causal connection between Hounanian’s economic injuries and VSS’s alleged unfair practice. See

                                                                                   19 Cordon v. Wachovia Mortgage, 776 F. Supp. 2d 1029, 1039 (N.D. Cal. 2011) (finding a lack of

                                                                                   20 standing under UCL where plaintiff fail to attribute alleged harm to wrongful actions of defendant);

                                                                                   21 Guillermo v. Caliber Home Loans, Inc., No. C 14-04212 JSW, 2015 U.S. Dist. LEXIS 36211, at *33

                                                                                   22 (N.D. Cal. Mar. 23, 2015)(plaintiffs failed to allege facts sufficient to support a finding that they lost

                                                                                   23 either money or property as a result of Defendants’ conduct).

                                                                                   24          Plaintiffs allege that Hounanian’s score dropped as a result of the VSS “3.0 model failing to

                                                                                   25 properly account for the fact that the CARES Act provided automatic relief to all borrowers with

                                                                                   26 student loans held by the [DOE].” Compl. ¶52.4 Plaintiffs’ allegations with regard to VSS and its

                                                                                   27   4
                                                                                       The scoring models Plaintiffs complain about, VantageScore 3.0 and 4.0, were developed in 2011-
                                                                                   28 13 and 2015-17, respectively. See Compl. ¶54. But as noted above, Hounanian alleges only that his
                                                                                                                                                             VantageScore’s Motion to Dismiss
                                                                                                                                                                  Case No. 3:20-cv-3424-EMC
                                                                                                                                       -7-
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 15 of 22




                                                                                    1 models are conclusory and fail to adequately allege that any economic injury was actually caused by

                                                                                    2 VSS’s purported conduct.

                                                                                    3         Plaintiffs’ allegations regarding Hounanian’s out-of-pocket losses fail for the same reason.

                                                                                    4 Plaintiffs do not tie the unidentified losses to VSS’s allegedly unlawful conduct. See Compl. ¶67.

                                                                                    5 Allegations that Hounanian might seek credit in the future, id. ¶¶68-71, are too speculative and

                                                                                    6 attenuated from VSS’s purported unlawful conduct to confer standing. See Birdsong, 590 F.3d at

                                                                                    7 960-61 (stating hypothetical and non-particularized injury is insufficient for UCL standing).

                                                                                    8 Plaintiffs’ UCL claim against VSS should thus be dismissed.

                                                                                    9         E.      Plaintiffs Fail to State a Claim Against VSS Under the UCL.

                                                                                   10         Even if Plaintiffs could establish lack of an adequate remedy of law, Article III standing, and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 standing under the UCL, their UCL claim fails because they do not tie VSS’s actions to a

                                                                                   12 legislatively-declared policy in the CARES Act or allege facts to indicate VSS’s practices are likely
REED SMITH LLP




                                                                                   13 to deceive members of the public.

                                                                                   14         The UCL prohibits “any unlawful, unfair or fraudulent business act or practice and unfair,

                                                                                   15 deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200. The test for

                                                                                   16 determining a violation of the UCL, is a disjunctive one; namely, a plaintiff may show that the acts

                                                                                   17 or practices at issue are either unlawful or unfair or deceptive. Hodsdon v. Mars, Inc., 891 F.3d 857,

                                                                                   18 865 (9th Cir. 2018)(citing Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 540

                                                                                   19 (Cal. 1999)). Each prong has its own independent ground for liability under the UCL. See id. at

                                                                                   20 865-66. Here, Plaintiffs allege claims against VSS under the unfair and fraudulent prongs of the

                                                                                   21 UCL. See Compl. ¶¶133, 135.

                                                                                   22                 a.     Plaintiffs’ Allegations are Insufficient to State a Claim under the Unfair
                                                                                                             Practice Prong of the UCL.
                                                                                   23

                                                                                   24         To state a UCL claim based on an “unfair” practice, a plaintiff must allege facts that a

                                                                                   25
                                                                                      credit score based on the VSS 3.0 model declined. Compl. ¶52. As a result, Plaintiffs are unable to
                                                                                   26 seek injunctive relief as to VSS 4.0 on behalf of any potential class members because Hounanian is
                                                                                      not individually entitled to such relief. See Hodgers-Durgin v. DeLa Vina, 199 F.3d 1037, 1045 (9th
                                                                                   27 Cir. 1999)(stating “[u]nless the named plaintiffs are themselves entitled to seek injunctive relief,
                                                                                      they may not represent a class seeking that relief”).
                                                                                   28
                                                                                                                                                           VantageScore’s Motion to Dismiss
                                                                                                                                                                Case No. 3:20-cv-3424-EMC
                                                                                                                                     -8-
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 16 of 22




                                                                                    1 defendant’s business practice “offends an established public policy or the practice is immoral,

                                                                                    2 unethical, oppressive, unscrupulous or substantially injurious to consumers.” Temple v. Bank of

                                                                                    3 Am., N.A., No. 15-cv-01330 NC, 2015 U.S. Dist. LEXIS 77207, at *15-16 (N.D. Cal. June 12,

                                                                                    4 2015)(internal quotation marks and citation omitted)).

                                                                                    5          Plaintiffs’ allegations against VSS under the unfair prong of the UCL are inadequate.

                                                                                    6 Specifically, Plaintiffs allege in conclusory fashion that:

                                                                                    7          [I]t is unethical, immoral, unscrupulous, oppressive, and substantially injurious
                                                                                               for…VantageScore to create, use, market, sell, and promote a credit scoring model
                                                                                    8          which inaccurately predicts that consumers are worse credit risks based on nothing
                                                                                               other than the fact that they have federal [student] loans as to which the federal
                                                                                    9          government has suspended payment requirements.

                                                                                   10 Compl. ¶133. Plaintiffs contend that “[r]educing scores in this fashion contravenes the public policy
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 behind the CARES Act and is unfair because it penalizes borrowers for no reason other than that

                                                                                   12 Defendants5 failed to anticipate the impact that data would predictably have on consumers’ credit
REED SMITH LLP




                                                                                   13 scores, and failed to revise their scoring algorithms in light of the relief provided by the Act.”

                                                                                   14 Compl. ¶102.

                                                                                   15          The UCL does not define what constitutes an “unfair” business practice. “In fact, the proper

                                                                                   16 definition of ‘unfair’ conduct against consumers is currently in flux among California courts.”

                                                                                   17 Hodsdon, 891 F.3d at 866 (citing Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1169 (9th Cir.

                                                                                   18 2012)(quotation omitted)).6 As a result, the Ninth Circuit has set forth two tests which district courts

                                                                                   19 may apply to evaluate whether a practice would be unfair under the UCL: (1) the “public-policy”

                                                                                   20 test, and (2) the “balancing” or South Bay test. Letizia v. Facebook Inc., 267 F. Supp. 3d 1235, 1245

                                                                                   21 (N.D. Cal. 2017). “These options…are not mutually exclusive.” Lozano v. AT&T Wireless Servs.,

                                                                                   22 504 F.3d 718, 736 (9th Cir. 2007)(holding district court did not apply wrong legal standard by

                                                                                   23 relying on the balancing test from South Bay). Plaintiffs’ allegations fail to state a claim under either

                                                                                   24   5
                                                                                       This is another example of Plaintiffs’ allegations that improperly merge Defendants’ conduct. As
                                                                                   25 discussed supra, this alone warrants dismissal. Gen-Probe, 926 F. Supp. at 961-62.
                                                                                        6
                                                                                   26  The California Supreme Court has yet not determined the proper test under the UCL for defining
                                                                                      “unfair” in the consumer context. Nationwide Biweekly Admin., Inc. v. Superior Court, 462 P.3d
                                                                                   27 461, 471-72 (Cal. Apr. 30, 2020)(noting splits of authority in state courts of appeal); see Zhang v.
                                                                                      Superior Court, 304 P.3d 163, 174 n.9 (Cal. 2013)(describing split of authority).
                                                                                   28
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                       -9-
                                                                                              Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 17 of 22




                                                                                    1 test.

                                                                                    2                           1.      Plaintiffs Fail to Sufficiently Tether VSS’s Actions to a Legislatively-
                                                                                                                        Declared Policy of the CARES Act.
                                                                                    3

                                                                                    4           Under the public-policy test, in order to allege that a business practice is unfair, it must

                                                                                    5 “threaten[] a violation of law or violate[] the policy or spirit of one of those laws because [the

                                                                                    6 business practice’s] effects are comparable to or the same as a violation of the law.” Hodsdon, 891

                                                                                    7 F.3d at 866 (citing Cel-Tech, 973 P.2d at 544)(quotation omitted). There must also be “a close

                                                                                    8 nexus between the challenged act and the legislative policy.” Id.

                                                                                    9           Plaintiffs fail to set forth what the legislatively-declared policy is at issue and also do not

                                                                                   10 allege sufficient facts to indicate a close nexus between VSS’s challenged conduct and any
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 legislatively-stated policy. See Compl. ¶102 (alleging VSS improperly reduced Plaintiffs’ scores

                                                                                   12 because Plaintiffs were in a CARES Act loan suspension program, and the purported reduction
REED SMITH LLP




                                                                                   13 thereby contravened the public policy behind CARES Act); see Lozano, 504 F.3d at 736 (requiring

                                                                                   14 unfairness of a defendant’s practices to “be tied to a ‘legislatively declared’ policy”); Scripps Clinic

                                                                                   15 v. Superior Court, 134 Cal. Rptr. 2d 101, 116 (Cal. Ct. App. 2003)(in a UCL case, noting that

                                                                                   16 California Supreme Court has cautioned that ‘“public policy’ as a concept is notoriously resistant to

                                                                                   17 precise definition, and…courts should venture into this area, if at all, with great care and due

                                                                                   18 deference to the judgment of the legislative branch, lest they mistake their own predilections for

                                                                                   19 public policy”)(quotations and citation omitted).

                                                                                   20           The CARES Act does not set forth a legislatively-declared policy, but states that its purpose

                                                                                   21 is: “providing emergency assistance and health care response for individuals, families and

                                                                                   22 businesses affected by the 2020 coronavirus pandemic.” Pub. L. No. 116-136, 134 Stat. 281, 281. It

                                                                                   23 is not entirely clear which purported business practice of VSS Plaintiffs allege is unfair because

                                                                                   24 Plaintiffs’ allegations impermissibly lump all of the Defendants’ conduct together. See supra. VSS

                                                                                   25 does not dispute that it is a developer of credit scoring models. But there is nothing “unethical,

                                                                                   26 immoral, unscrupulous, oppressive, or substantially injurious” about developing a credit scoring

                                                                                   27 model. Indeed, as Plaintiffs allege, creditors routinely use credit scoring models. See Compl. ¶60.

                                                                                   28
                                                                                                                                                               VantageScore’s Motion to Dismiss
                                                                                                                                                                    Case No. 3:20-cv-3424-EMC
                                                                                                                                        - 10 -
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 18 of 22




                                                                                    1         Nor does the CARES Act speak to the development of credit scoring models. Pub. L. No.

                                                                                    2 116-136, §3513. Indeed, the CARES Act does not address scoring models or developers at all.

                                                                                    3 Moreover, nothing in the CARES Act imposes a duty on VSS to alter or modify its scoring

                                                                                    4 model. Rather, the CARES Act requires only the Secretary of Education to “ensure” suspended

                                                                                    5 student loan payments are treated as if a regularly scheduled payments were made. See id; Compl.

                                                                                    6 ¶¶28, 36 (quoting CARES Act).

                                                                                    7         Despite that, Plaintiffs allege that VSS’s models are unfair because they “inaccurately

                                                                                    8 predict[] that consumers are worse credit risks based on nothing other than the fact that they have

                                                                                    9 federal loans as to which the federal government has suspended payment,” which “runs directly

                                                                                   10 counter to the public policy as stated in the CARES Act.” Compl. ¶133; id. ¶102 (alleging same).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 But as Plaintiffs acknowledge in their complaint, scoring models take into account much more than a

                                                                                   12 consumer’s federal student loan. See Compl. ¶59 (alleging an algorithm’s specifications take into
REED SMITH LLP




                                                                                   13 account “certain kinds of credit events (payments, account closures, defaulted payments, liens, etc.)

                                                                                   14 [which] can negatively or positively affect a consumer’s credit score”). Thus, Plaintiffs’ own

                                                                                   15 allegations undermine their claim as to VSS’s model.

                                                                                   16         Plaintiffs also allege that the model is unfair because “Defendants failed to anticipate the

                                                                                   17 impact…on consumers’ credit scores,” and “failed to revise their scoring algorithms” quickly

                                                                                   18 enough in contravention of the public policy underlying the CARES Act. Compl. ¶102. As noted

                                                                                   19 above, the scoring models at issue were developed years before the CARES Act was enacted. VSS

                                                                                   20 could not reasonably anticipate in 2013 or 2017, when the models were developed, that a pandemic

                                                                                   21 would lead Congress to pass the CARES Act in 2020. In sum, Plaintiffs have failed to allege facts

                                                                                   22 that show that VSS’s development of credit scoring models offends an established public policy or

                                                                                   23 that the development is “immoral, unethical, oppressive, unscrupulous or substantially injurious to

                                                                                   24 consumers.” Accordingly, Plaintiffs’ UCL claim fails under the public policy test.

                                                                                   25                        2.      Plaintiffs Fail to Sufficiently Allege the Harm to the Public Is Greater
                                                                                                                     than the Utility of VSS’s Development of Credit Scoring Models.
                                                                                   26

                                                                                   27         Under the balancing test, courts weigh the impact of the challenged business practice on the

                                                                                   28
                                                                                                                                                           VantageScore’s Motion to Dismiss
                                                                                                                                                                Case No. 3:20-cv-3424-EMC
                                                                                                                                     - 11 -
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 19 of 22




                                                                                    1 alleged victim against the reasons, justifications, and motives of the alleged wrongdoer. See Lozano,

                                                                                    2 504 F.3d at 736. “[A] plaintiff states a claim if he alleges [facts that would show] that the harm to

                                                                                    3 the public from the business practice is greater than the utility of the practice.” Backus v. Gen. Mills,

                                                                                    4 Inc., 122 F. Supp. 3d 909, 929 (N.D. Cal. 2015) (citation omitted). Although generally a question of

                                                                                    5 fact, dismissal on the pleadings of a UCL claim is nevertheless proper where, “even when viewing

                                                                                    6 the facts in the plaintiff’s favor, a complaint fails to allege a business practice whereby a reasonable

                                                                                    7 consumer would likely be deceived by the practice.” Letizia , 267 F. Supp. 3d at 1245-46.

                                                                                    8          Here, the challenged business practice is apparently VSS’s development of its credit-scoring

                                                                                    9 model.7 Plaintiffs do not allege that VSS had ill motives when it developed its models, nor do

                                                                                   10 Plaintiffs allege that a reasonable consumer would be deceived by VSS’s development of its credit-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 scoring models. Plaintiffs attempt to bring VSS into the fray by lumping all the Defendants together.

                                                                                   12 As discussed above, this is impermissible, and therefore, Plaintiffs fail to allege the requisite type of
REED SMITH LLP




                                                                                   13 harm needed to support a UCL claim against VSS.

                                                                                   14                 b.      Plaintiffs’ Allegations under the Fraudulent Prong of the UCL Fail to State
                                                                                                              a Claim and Must Be Dismissed.
                                                                                   15

                                                                                   16          “[A] fraudulent business practice is one that is likely to deceive members of the public.”

                                                                                   17 Boschma v. Home Loan Ctr., Inc., 129 Cal. Rptr. 3d 874, 893 (Cal. Ct. App. 2011)(citation and

                                                                                   18 quotation omitted). ‘“Likely’ to deceive requires that deception is ‘probable,’ not merely

                                                                                   19 ‘possible.’” Ford v. Hotwire, Inc., No. 07-CV-1312 H (NLS), 2007 U.S. Dist. LEXIS 98370, at *10

                                                                                   20 (S.D. Cal. Nov. 19, 2007). “The determination as to whether a business practice is deceptive is

                                                                                   21 based on the likely effect such practice would have on a reasonable consumer.” McKell v.

                                                                                   22 Washington Mutual, Inc., 49 Cal. Rptr. 3d 227, 239 (Cal. Ct. App. 2006).

                                                                                   23          Here, Plaintiffs allege that VSS’s practices were fraudulent under the UCL “because

                                                                                   24 consumers and report recipients were deceived and/or were likely to be deceived by Defendants’

                                                                                   25 inaccurate representations with respect to Plaintiffs and the California Subclass Members’

                                                                                   26
                                                                                        7
                                                                                   27    Plaintiffs’ allegations also seem to claim the VSS models are unfair rather than VSS’s conduct or
                                                                                        business practices. See Compl. ¶133. A scoring model is not, however, a business practice.
                                                                                   28
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                      - 12 -
                                                                                            Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 20 of 22




                                                                                    1 creditworthiness.” Compl. ¶135. Plaintiffs’ allegations fail to state a claim for three reasons.

                                                                                    2          First, Plaintiffs impermissibly merged the Defendants together when alleging that

                                                                                    3 Defendants made “inaccurate representations” of Plaintiffs’ creditworthiness. Id. And Plaintiffs’

                                                                                    4 more specific allegations never assert that VSS either prepares or distributes consumer reports. See

                                                                                    5 Compl. ¶¶41-42, 47, 48, 56, 58, 72, 74, 76, 85, 100, 111.

                                                                                    6          Second, Plaintiffs failed to plead their fraud allegations against VSS with the requisite

                                                                                    7 particularity. Plaintiffs never identify the who, what, when, where, and how of VSS’s alleged

                                                                                    8 “inaccurate representations.” See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125-26 (9th Cir.

                                                                                    9 2009)(stating “we have specifically ruled that Rule 9(b)’s heightened pleading standards apply to

                                                                                   10 claims for violations of the…UCL”).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Third, Plaintiffs fail to allege facts showing that a reasonable consumer or report recipient

                                                                                   12 would be deceived by the credit reports or any credit score. Instead, Plaintiffs summarily allege that
REED SMITH LLP




                                                                                   13 deception would occur. Compl. ¶135. ‘“Factual allegations must be enough to raise a right to relief

                                                                                   14 above the speculative level.’” Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir.

                                                                                   15 2008)(quoting Twombly, 550 U.S. at 555). Plaintiffs’ allegations fail to do so. Plaintiffs also fail to

                                                                                   16 allege that they were deceived by any misrepresentations by VSS. See Kearns, 567 F.3d at 1126.

                                                                                   17 Thus, Plaintiffs’ UCL claim under the fraudulent prong should be dismissed for failure to allege

                                                                                   18 adequately that VSS somehow deceived them or the public.

                                                                                   19          F.     Leave to Amend Would be Futile.

                                                                                   20          A court may dismiss a complaint with prejudice where plaintiffs are unable to allege

                                                                                   21 additional facts to support a cause of action and leave to amend would be futile. See Carvalho v.

                                                                                   22 Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010)(stating leave to amend may be denied if

                                                                                   23 amendment would be futile). Here, there are no facts that Plaintiffs could allege that would give rise

                                                                                   24 to a cause of action against VSS under the UCL. Accordingly, leave to amend would be futile. The

                                                                                   25 Court should dismiss Plaintiffs’ claim against VSS with prejudice.

                                                                                   26 IV.      CONCLUSION

                                                                                   27          For the foregoing reasons, VSS respectfully requests that the Court grant its Motion to

                                                                                   28
                                                                                                                                                            VantageScore’s Motion to Dismiss
                                                                                                                                                                 Case No. 3:20-cv-3424-EMC
                                                                                                                                      - 13 -
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 21 of 22




                                                                                    1 Dismiss Plaintiffs’ Complaint with prejudice pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

                                                                                    2 Rules of Civil Procedure.

                                                                                    3

                                                                                    4 Dated: July 17, 2020                            Respectfully submitted,
                                                                                    5                                                 REED SMITH LLP
                                                                                    6                                                  /s/ Terence N. Hawley
                                                                                                                                      Terence N. Hawley (SBN 179106)
                                                                                    7                                                 101 Second Street, Suite 1800
                                                                                                                                      San Francisco, CA 94105-3659
                                                                                    8                                                 T: 415-543-8700
                                                                                                                                      F: 415-391-8269
                                                                                    9                                                 thawley@reedsmith.com
                                                                                   10                                                 and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                 BERENS & MILLER, P.A.
                                                                                                                                       /s/ Barbara Podlucky Berens
                                                                                   12                                                 Barbara Podlucky Berens
REED SMITH LLP




                                                                                                                                      (Admitted Pro Hac Vice)
                                                                                   13                                                 Carrie L. Zochert
                                                                                                                                      (Admitted Pro Hac Vice)
                                                                                   14                                                 Erin K. Lisle
                                                                                                                                      (Admitted Pro Hac Vice)
                                                                                   15                                                 3720 IDS Center
                                                                                                                                      80 South 8th Street
                                                                                   16                                                 Minneapolis, MN 55402
                                                                                                                                      T: 612-349-6171
                                                                                   17                                                 F: 612-349-6416
                                                                                   18                                                 Attorneys for Defendant
                                                                                                                                      VANTAGESCORE SOLUTIONS, LLC
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                         VantageScore’s Motion to Dismiss
                                                                                                                                                              Case No. 3:20-cv-3424-EMC
                                                                                                                                   - 14 -
                                                                                           Case 3:20-cv-03424-EMC Document 47 Filed 07/17/20 Page 22 of 22




                                                                                    1                                ECF SIGNATURE CERTIFICATION
                                                                                    2         Pursuant to Civil L.R. 5-1(i)(3), I, Terence N. Hawley, hereby attest under penalty of perjury

                                                                                    3 that concurrence in the filing of this document has been obtained from all signatories.

                                                                                    4 Dated: July 17, 2020                Respectfully submitted,
                                                                                    5                                     By: /s/ Terence N. Hawley
                                                                                                                              Terence N. Hawley
                                                                                    6
                                                                                                                          Counsel for Defendant
                                                                                    7                                     VANTAGESCORE SOLUTIONS, LLC

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                          VantageScore’s Motion to Dismiss
                                                                                                                                                               Case No. 3:20-cv-3424-EMC
                                                                                                                                    - 15 -
